Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 03 January 2022 with acknowledgement of an original application filed on 20 December 2018.

1.	Claims 1-26 are pending; claims 1, 8 and 20 are independent claims.  

Response to Arguments

2. 	Applicant’s arguments filed 03 January 2022 have been fully considered and they are persuasive.


Allowable Subject Matter
Claims 1-26 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: the combination of Ramanath, Han et al., and Canady et al. discloses testing network/network devices, one-way handshake protocol with agent and DUT with 

“wherein standards associated with the secure communication session require a verification step or a validation step to be performed during the handshake and wherein the handshake includes the client and/or the server transitioning past the standards-required verification step or validation step without performing the required verification or validation step” as recited in claim 1 and 

“setting up a secure communication session including: establishing a secure communication session, with a handshake between the client and the server, including the client and/or the server reusing standards-required security mechanisms without generating or obtaining new standards-required security mechanisms” as recited in claim 8 and 

“setting up a secure communication session including: establishing a secure communication session between the client and the server, including completing a handshake between the client and the server and the client and, during the handshake, the server transmitting content contrary to an established standard-based procedure that requires signing of the content” as recited in claim 20.  

Therefore independent claims 1, 8 and 20 are allowable over the prior arts of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571) 270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HELAI SALEHI/
Examiner, Art Unit 2433

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433